Citation Nr: 0946944	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  08-31 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
establish basic eligibility for VA death benefits.

2.  Entitlement to basic eligibility for VA death benefits.


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The appellant in this case is advancing a claim for 
Department of Veterans Affairs (VA) benefits based on the 
claimed service of her deceased spouse who died in January 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 determination by a 
Regional Office (RO) of the VA, which declined to reopen a 
claim for basic eligibility for VA death benefits.  The 
appellant disagreed with this decision in March 2008.  She 
perfected a timely appeal in October 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

As will be explained below in more detail, the appellant's 
reopened claim of entitlement to basic eligibility for VA 
death benefits is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


FINDINGS OF FACT

1.  A September 2006 RO decision denied basic eligibility for 
VA death benefits; the appellant was notified of her 
appellate rights but did not file a timely substantive 
appeal.

2.  Certain evidence received since the RO's September 2006 
decision relates to an unestablished fact necessary to 
substantiate the merits of the claim of entitlement to VA 
death benefits and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2006 RO decision which denied a claim of 
entitlement to basic eligibility for VA death benefits is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the 
September 2006 RO decision, and the claim of entitlement to 
basic eligibility for VA death benefits is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify and assist claimants.

The VA must notify claimants of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

As new and material evidence has been submitted to reopen the 
previously denied claim of entitlement to basic eligibility 
for VA death benefits, it is not necessary for the Board to 
consider whether the RO satisfied the requirements of the 
VCAA relating to petitions to reopen a claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993). 

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may be reopened only through the 
receipt of "new and material" evidence.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

The appellant's request to reopen her claim was received in 
February 2008.  The applicable regulation defines new and 
material evidence as existing evidence that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id., at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

In September 2005, the appellant filed a claim of entitlement 
to basic eligibility for VA death benefits.  In support of 
her claim, the evidence of record contained her application, 
a marriage contract, a death certificate, private treatment 
records, and an Affidavit for Philippine Army Personnel (PA 
AGO Form 23).  In September 2005, the RO notified the 
appellant of what elements must be met in order to establish 
service connection for the cause of the Veteran's death as 
well as what evidence should be submitted.  In September 
2006, the National Personnel Records Center (NPRC) certified 
that the appellant's deceased spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the U.S. Armed 
Forces.  In September 2006, the RO denied entitlement to 
death benefits on the basis that the appellant's deceased 
spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.  The appellant was 
informed of the decision and of her appellate rights with 
respect thereto, but she did not file a timely substantive 
appeal.  Therefore, the September 2006 decision became final.  
38 U.S.C.A. § 7105(c).  Accordingly, entitlement to death 
benefits may be considered on the merits only if new and 
material evidence has been received since September 2006.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In December 2006, VA received additional evidence in support 
of the appellant's  claim.  The appellant submitted a 
Certification from the General Headquarters, Armed Forces of 
the Philippines, Office of the Adjunct General, and a U.S. 
Service Record (WD AGO Form 24).  The Board notes that the WD 
AGO Form 24 contains a different middle initial than what was 
used for the September 2006 service department certification.  
In February 2008, VA received the appellant's request to 
reopen her claim for entitlement to death benefits.  The 
Board finds that the newly submitted evidence constitutes new 
and material evidence sufficient to reopen the previously 
denied claim because it provides a different spelling of the 
deceased spouse's name (a different middle initial) which has 
not been considered by the NPRC.  Therefore, the Board finds 
that the evidence submitted since the September 2006 decision 
relates to an unestablished fact necessary to substantiate 
the merits of the claim and raises a reasonable possibility 
of substantiating it.  Therefore, the appellant's previously 
denied claim of entitlement to basic eligibility for VA death 
benefits is reopened.  38 U.S.C.A. § 5108.


ORDER

As new and material evidence has been received, the claim of 
entitlement to basic eligibility for VA death benefits is 
reopened; to this extent only, the appeal is granted.

REMAND

Having found that new and material evidence has been received 
to reopen the appellant's previously denied claim for 
entitlement to basic eligibility for VA death benefits, the 
Board also finds that additional development of this reopened 
claim is necessary prior to adjudication.

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
Veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

With regard to Philippine service, certifications by the 
service department will be accepted as establishing periods 
of recognized service as a Philippine Scout, a member of the 
Philippine Commonwealth Army serving with the Armed Forces of 
the United States, or as a guerrilla.  Moreover, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that a service department determination as to an individual's 
service shall be binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).  Thus, if the United States service department 
declines to verify the claimed service, the applicant's only 
recourse lies within the relevant service department, not VA.  
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

The United States Court of Appeals for the Federal Circuit 
held in Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008), 
that, in Dependency and Indemnity Compensation claims where 
service department certification of a Veteran's active 
service is required, an appellant is entitled to submit and 
receive consideration of new evidence concerning such service 
by the relevant service department.  The Federal Circuit in 
Capellan held that it was a violation of VA's duty to assist 
not to request service department review of additional or new 
documents or evidence provided by an appellant concerning a 
Veteran's active service after the initial service department 
certification.  Id. at 1380-81.  The Federal Circuit further 
held that the correct interpretation of the governing statues 
and regulations requires that a claimant's new evidence be 
submitted and considered in connection with a request for 
'verification of service from the service department' 
pursuant to 38 C.F.R. § 3.203(c).  Id.

As noted above, the NPRC certified in September 2006 that the 
appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.  In 
December 2006, the appellant submitted additional evidence in 
support of her claim, specifically including her deceased 
spouse's WD AGO Form 24 (which included a different middle 
initial).

There is no indication that the appellant's additional 
evidence, including the WD AGO Form 24 received in December 
2006, was included in any request to the service department 
for verification of the decedent's service.  In order to give 
the appellant every consideration with respect to her present 
appeal, and in view of Capellan, the Board finds that, on 
remand, another request should be made for service department 
verification of the decedent's claimed active service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Request that the NPRC determine 
whether the appellant's deceased spouse 
had qualifying active service for VA 
purposes.  Copies of the documents that 
the appellant has provided since September 
2006 in support of the contention that her 
spouse had qualifying service for VA 
benefits, specifically including the WD 
AGO Form 24 received in December 2006, 
should be sent to the NPRC for review.  A 
copy of any request to NPRC, along with 
any reply, should be included in the 
claims file.

2.  Thereafter, readjudicate the claim of 
entitlement to basic eligibility for VA 
death benefits.  If the benefits sought on 
appeal remain denied, the appellant and 
his service representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


